Citation Nr: 0316750	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. A. 


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1995 to July 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Boise, 
Idaho Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for urticaria 
and assigned a 20 percent rating and also denied service 
connection for cervical dysplasia.  In November 2002, the 
veteran testified before the undersigned at a hearing at the 
RO.  A technical malfunction destroyed the tape recording of 
that hearing and, the next day, the veteran, her witness and 
her accredited service representative participated in a 
teleconference hearing with the undersigned.  At that time, 
she withdrew the issue of service connection for cervical 
dysplasia in compliance with 38 C.F.R. § 20.202.  


REMAND

Unfortunately, the Board is unable to adjudicate the issue on 
appeal at this time.  Upon review of the record, the Board 
discovered that the veteran had not been advised of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.
 
The Board endeavored to correct that shortcoming in a March 
2003 letter.  The letter, however, advised the veteran, in 
accord with 38 C.F.R. § 19.9(a)(2)(ii), that she had 30 days 
to respond.  The appellant's response was received at the 
Board on April 25, 2003.  However, in a case decided May 1, 
2003, the Court of Appeals for the Federal Circuit found the 
regulation to conflict with VCAA that provides that a 
claimant has one year to respond to the VCAA notice letter.  
38 U.S.C.A. § 5103(b); Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board's March 2003 letter is of no significance and has no 
force and effect, and the case must be remanded so that 
proper notification may be afforded to the veteran.  

In addition, the Board notes that the veteran submitted 
private medical records from the Rigby Family Medical Center 
as well as photographs to the Board directly.  The case cited 
above, in addition to the proscription regarding the time 
limit in the regulation, made it clear that the Board cannot 
consider evidence in the first instance.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  

At her November 2002 hearing, the veteran indicated that 
following her separation from service in July 2000, she 
sought medical attention from an allergist in Bethesda, 
Maryland as well as from a physician in Morristown, New 
Jersey.  She also indicated that she currently seeks medical 
attention when her skin disorder flares up.  The veteran 
should be requested to furnish the names and addresses of her 
treating physicians/allergists since her separation from 
service and those records should be obtained.  

The veteran also testified that although she was afforded a 
VA examination, that examination was inadequate because it 
was cursory and did not reflect the current severity of her 
skin disorder.  Her skin disorder is subject to periodic 
flare-ups.  The Board is aware of the United States Court of 
Appeals for Veterans Claims ("the Court") decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, 
like this one, concerned the evaluation of a service-
connected disorder which fluctuated in its degree of 
disability, that is, a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
The Court also remanded that case for the VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  Ardison, at 408; see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) [holding 
that "it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed."].  Thus, the frequency, duration, 
and outbreaks of skin disease exacerbations must be addressed 
and the skin disorder should be considered, whenever 
possible, at a time when it is most disabling.  Bowers; 
Ardison.  The Board further notes that the Court in Ardison 
determined that occupational impairment is the primary 
component of the disability rating, which represents, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from a disability.  Id.; see also 
38 C.F.R. § 4.1.  Therefore, the veteran should be afforded 
another VA skin examination during a period when the veteran 
is experiencing a flare-up, if possible.  

Finally, the Board notes that prior to August 30, 2002, 
urticaria did not have its own diagnostic code, so it was 
rated by analogy.  The veteran's service-connected urticaria 
is currently rated as 20 percent disabling pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7118 (2002) for angioneurotic 
edema.  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating disabilities for skin 
disability under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  One of the new Diagnostic Codes created in 
the new regulations includes Diagnostic Code 7825 for 
urticaria.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The effective 
date rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, the revised rating schedule 
may not be applied.

Therefore, the veteran should be afforded a copy of the new 
regulations.  When she is examined, the examiner should state 
the current nature, extent, and manifestations of her 
urticaria in terms consistent with both the old and new 
rating criteria.  When the veteran's claim is readjudicated, 
her urticaria should be considered under both the old and new 
regulations, as appropriate.  

Accordingly, this matter is REMANDED for the following 
action:

1.	The veteran is informed that if there 
is evidence supporting the issue on 
appeal, she should submit that 
evidence to VA.

2.	The RO should send the veteran a 
letter and advise her of the new VCAA 
and its effect on her claim.

3.	The veteran should be contacted and 
requested to furnish the names, 
addresses and dates of treatment of 
her treating physicians/allergists for 
her urticaria since her separation 
from service.  Those records not 
already of record should be obtained.  

4.	Then, the veteran should be afforded a 
VA examination by an allergy 
specialist, if available, to determine 
the current nature, extent, and 
manifestations of the veteran's 
service-connected urticaria.  All 
indicated tests and studies should be 
completed, including, but not limited 
to, photographs of all affected areas 
and such photographs should be 
associated with the claims files, and 
all clinical findings reported in 
detail.  The examiner should be 
provided with a copy of both the old 
and the new rating criteria.  The 
examiner should be requested to 
describe the current nature, extent, 
and manifestations of the veteran's 
urticaria in terms consistent with 
both the old and new rating criteria.  
(1) Specifically, the examiner is 
requested to indicate if the veteran 
has angioneurotic edema a) with 
attacks without laryngeal involvement 
lasting one to seven days or longer 
and occurring more than eight times a 
year; or b) attacks with laryngeal 
involvement of any duration occurring 
more than twice a year. (2) The 
examiner is requested to indicate if 
a) the veteran has recurrent 
debilitating episodes of urticaria 
occurring four times during the past 
12 month period, and; requiring 
intermittent systemic 
immunosuppressive therapy for control, 
or, b) if she has recurrent 
debilitating episodes occurring at 
least four times during the past 12 
month period despite continuous 
immunosuppressive therapy.  (3) To the 
extent possible, the examiner is 
requested to proffer an opinion as to 
whether the veteran's service-
connected urticaria affects her 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale should be provided 
for all opinions provided.  The claims 
file should be made available to the 
examiner prior to examiner and the 
examination report should indicate if 
the physician reviewed the veteran's 
medical records.

5.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.

6.	 Upon completion of the requested 
actions, the appellant's claim for an 
initial evaluation in excess of 20 
percent for urticaria should be 
readjudicated under both the old and 
new pertinent rating criteria and 
taking into consideration all of the 
evidence of record to include all 
evidence submitted subsequent to the 
May 2002 statement of the case.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the August 2002 SSOC, 
including the new criteria to evaluate 
urticaria, effective August 30, 2002.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


